Citation Nr: 0121398	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  96-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1. Entitlement to secondary service connection for bilateral 
carpal tunnel syndrome as a result of the veteran's service- 
connected left knee disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for a right 
knee disability.

3. Entitlement to an increased rating for status post left 
distal femoral osteotomy, evaluated 20 percent disabling, for 
the period preceding October 17, 1995.

4. Entitlement to an increased rating for postoperative total 
knee replacement, status post left femoral osteotomy, 
evaluated as 30 percent disabling, for the period beginning 
December 1, 1996. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1972. 

This appeal arises from a March 1995 rating decision of the 
Buffalo, New York, Regional Office (RO).  In this decision, 
the RO denied an increased evaluation for a left knee 
disability and determined that the veteran had failed to 
submit the requisite new and material evidence needed to 
reopen a claim for secondary service connection for a right 
knee disability.  The RO also found that her claim for 
secondary service connection for bilateral carpal tunnel 
syndrome was not well-grounded.  The veteran appealed these 
determinations.  In May 1996, based on evidence that the 
veteran had undergone a total left knee replacement, a 100 
percent rating for the left knee disability was assigned, 
effective October 17, 1995, and a 30 percent rating was 
assigned, effective December 1, 1996.

The appeal also arises from an August 1997 rating decision by 
which the RO denied service connection for a right hip 
disability, a TDIU, as well as for special monthly 
compensation based on aid and attendance, as well as on the 
basis of being housebound.  In an October 1997 statement, the 
veteran withdrew three of those four issues: she withdrew the 
issues of service connection for a right hip disability, and 
special monthly compensation based on aid and attendance, as 
well as on the basis of being housebound. 

In a December 1991 decision, the Board denied the veteran's 
claim for service connection for a right knee disability, 
both on a direct and secondary basis.  This was the last 
final decision regarding the issue of service connection for 
a right knee disability.  38 U.S.C.A. § 7104 (West 1991).  


FINDINGS OF FACT

1.  A Board decision in December 1991 denied the veteran's 
claim of entitlement to service connection for a right knee 
disability, both on a direct and secondary basis.

2.  Evidence submitted subsequent to the December 1991 Board 
denial of service connection for a right knee disability 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right knee disability.

3.  The veteran has degenerative arthritis of the left knee.  

4.  For the period preceding October 17, 1995, the range of 
motion of the veteran's left knee was from 5 to 120 degrees.  

5.  For the period preceding October 17, 1995, the veteran's 
painful motion of the left knee was the equivalent of 
extension limited to 10 degrees.



CONCLUSIONS OF LAW

1.  The Board's December 1991 decision which denied service 
connection for a right knee disability is final. 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a right knee 
disability has been submitted. 38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  For the period preceding October 17, 1995, the criteria 
for a rating in excess of 20 percent for status post left 
distal femoral osteotomy have not been met; however, a 
separate, additional 10 percent disability evaluation for 
degenerative arthritis of the left knee is warranted.  38 
U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 
5261 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An MRI of the right knee from May 1990 showed a tear of the 
posterior horn of the medial meniscus.  

By decision dated December 1991, the Board denied the 
veteran's claim for service connection for a right knee 
disorder either on a direct basis or as secondary to her 
service-connected left knee disorder.  Evidence submitted 
subsequent to the December 1991 decision is summarized below:

A Social Security Administration (SSA) decision from 1992 
determined that the veteran was disabled due to a fracture of 
the femur, acetabular, and patella from a car accident in 
January 1991.  It was determined that the veteran's 
disability began January 5, 1991.  

Copies of treatment records considered in the SSA decision 
were also submitted.  A treatment record from May 1992 showed 
that the veteran entered the office in a wheel chair, and 
could not stand with full weight bearing on her extremities.  
The examiner felt that the veteran was post trauma due to the 
right lower extremity and that she had a severely arthritic 
left knee.  

In an April 1994 statement, the veteran raised a claim for 
service connection for carpal tunnel syndrome of both wrists 
caused by continued use of crutches to assist her in 
ambulation, secondary to her service-connected knee 
condition.  

VA x-ray reports of the left knee from November 1994 show 
that the veteran had remote osteotomy status of distal femur 
and remote meniscectomy status of lateral meniscus with 
associated degenerative joint disease.  

The veteran underwent a VA examination in December 1994.  She 
complained of knee pain and occasional locking and catching 
symptoms.  She stated that she took Darvocet or Tylenol for 
pain.  She walked with a cane and had a tendency to walk with 
a stiff knee gait.  She reported that she was recently in a 
motor vehicle accident in January 1991 with a traumatic 
arthrotomy of her right knee and a right hip and femur 
fracture.  

Examination showed that the veteran walked with a  stiff knee 
gait on the left side.  She was also noted to be slightly 
antalgic to the right hip.  She had marked crepitus with 
motion of her bilateral knees.  She had severe pain with 
rotation of the right knee on McMurray's test.  She was 
tender at the joint line laterally on the left knee.  She did 
not have discernible effusion.  Her scars were well healed.  
Range of motion of the left knee was from 5 to 120 degrees.  
Right knee range was from 0 to 130 degrees.  X-rays showed 
tricompartmental osteoarthritis of the left knee with also 
some significant patellofemoral arthrotis.  A CT scan had 
been performed of the knee which showed a markedly narrowed 
lateral joint line.  An MRI was recently performed which 
showed no evidence of a lateral meniscus, as well as some 
degenerative cysts in the subchondral bone.  Diagnosis was 
severe tricompartmental osteoarthritis of the left knee.  

VA treatment records were submitted from 1993 to 1996.  In 
May 1994, the veteran complained that she was not able to 
straighten out her leg since yesterday.  The veteran 
underwent an arthroscopy in May 1995.  Diagnosis was 
osteoarthritis of the left knee.  

Hospital and treatment records show that the veteran 
underwent a left knee replacement on October 18, 1995.

In March 1999, a VA orthopedic physician commented that the 
veteran might have a valid argument that the right knee pain 
and meniscal tear are related to the service-connected injury 
of her left knee.  


Analysis

Whether the veteran has submitted new and material evidence 
to reopen a claim for secondary service connection for a 
right knee disability.  

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

By decision dated December 1991, the Board denied service 
connection for a right knee disorder, both on a direct and 
secondary basis.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§ § 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104 (a), 3.156 
(2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a right knee disability.  The veteran was 
denied entitlement to service connection for a right knee 
disorder in December 1991 because the Board determined that 
the veteran's right knee disorder was not causally related to 
her service-connected left knee disorder.

Since that time, the veteran submitted a March 1999 medical 
opinion from a VA physician who, after reviewing the 
veteran's medical records, commented that the veteran might 
have a valid argument that her right knee pain and meniscal 
tear were related to the her service-connected left knee 
injury.  This medical opinion is new in that it is not merely 
cumulative of other evidence of record.  

The March 1999 medical opinion is also material to the 
veteran's claim.  Although the opinion is not definitive, and 
is far from conclusory, it does address the question about 
the relationship between the veteran's right knee disorder 
and her service-connected left knee disability.  The newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  


Entitlement to an increased rating for status post left 
distal femoral osteotomy, evaluated 20 percent disabling, for 
the period preceding October 17, 1995.

The veteran has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  VA has conducted reasonable efforts to assist 
her in obtaining evidence necessary to substantiate her 
claim, and the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475 (to be codified at 38 U.S.C. § 5103A).  

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees of more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis in flexion between 10 
and 20 degrees, then a 40 percent rating is assigned.  When 
there is ankylosis but with a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71 
(a), Diagnostic Code 5256 (2000).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2000).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (2000).

When semilunar cartilage has been removed and is symptomatic, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5259 (2000).

When flexion of the leg is limited to 15 degrees, a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, a 20 percent rating is assigned. When 
flexion of the leg is limited to 45 degrees, a 10 percent 
rating is assigned.  When flexion of the leg is limited to 60 
degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5260 (2000).

When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  When extension of the leg is limited to 
5 degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5261 (2000).  

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Following a review of all the evidence of record, for the 
period preceding October 17, 1995, the veteran's service-
connected left distal femoral osteotomy does not warrant 
assignment of greater than a 20 percent rating, for the 
period preceding October 17, 1995.  However, the veteran is 
entitled to a separate 10 percent rating for her arthritis.  

The veteran's disability was evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, 
for other impairments of the knee.  Under such code, in order 
for the veteran to obtain a higher rating of 30 percent for 
the period preceding October 17, 1995, the evidence must show 
that the veteran had recurrent subluxation or lateral 
instability which was severe.

For the period preceding October 17, 1995, the evidence does 
not show recurrent subluxation or lateral instability which 
was severe.  In fact, the evidence does not show subluxation 
or lateral instability.  At the December 1994 VA examination 
the examiner noted that the veteran walked with a stiff knee 
gait, but the examiner did not state whether the veteran had 
subluxation or lateral instability.  At the veteran's 
December 1994 VA examination, she complained of locking and 
catching symptoms, but stated that they were only occasional.  

Based on the evidence cited above, the veteran has not had 
recurrent subluxation or lateral instability, or the 
equivalent, which has been severe for the period preceding 
October 17, 1995, and the veteran is therefore not entitled 
to receive a 30 percent rating under Diagnostic Code 5257.  
Inasmuch as the rating criteria in Diagnostic Code 5257 do 
not include loss of range of motion, sections 4.40 and 4.45, 
with respect to pain on motion, are not applicable. See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).

However, the veteran is entitled to a separate 10 percent 
rating for arthritis.  X-ray reports from November 1994 noted 
that the veteran had degenerative joint disease.  Her range 
of motion of the knee at the December 1994 VA examination was 
from 5 to 120 degrees.  While the examiner did not 
specifically comment on whether the veteran had pain on 
motion, the examiner stated that the veteran had severe pain 
with rotation of the right knee.  Also, the veteran described 
pain and stated that she took Darvocet or Tylenol for pain.  

Since the veteran had extension of the leg limited to 5 
degrees, she meets the criteria for a noncompensable rating 
pursuant to Diagnostic Code 5261 for limitation of extension.  
Although the examiner did not state whether the veteran had 
pain on motion, it can be assumed that she had some pain on 
motion based on her descriptions of pain and the significance 
of her knee disability such that it would require a knee 
replacement on October 18, 1995.  

Thus, following the directives issued in DeLuca, the 
veteran's painful motion and pain upon flare-ups is deemed to 
be the equivalent of limited extension to 10 degrees such 
that she is entitled to a separate ten percent rating for her 
painful motion of the left knee.  

The veteran is not entitled to a higher rating than 10 
percent for the period preceding October 17, 1995, for such 
painful motion as her painful motion and pain upon flare-ups 
does not limit her range of motion of the left knee to more 
than a noncompensable degree.  Thus, even considering painful 
motion and pain upon flare-ups, the veteran is not entitled 
to a higher rating than 10 percent for painful motion of the 
left knee.  

In summary, the veteran's claim for an increased rating for 
status post left distal femoral osteotomy from 20 percent 
disabling is denied, but a separate 10 percent rating for 
arthritis of the left knee is assigned.  38 C.F.R. § 4.7.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

While the veteran's left knee disability had some 
consequences with regard to her employment, her disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examinations to determine 
whether the veteran's left knee disability had increased in 
severity enough to warrant an increased rating.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, the 
veteran's claim for an increased rating from 20 percent 
disabling for status post left distal femoral osteotomy must 
be denied; however, a separate rating of 10 percent for 
arthritis of the left knee is assigned.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right knee disability, the 
claim is reopened.

For the period preceding October 17, 1995, entitlement to a 
rating in excess of 20 percent for status post left distal 
femoral osteotomy, is allowed to the extent that a separate, 
additional 10 percent rating is granted for the veteran's 
arthritis of the left knee.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for a right knee disability was reopened 
on the basis that new and material evidence had been 
submitted pursuant to Elkins and Winters.  The next step is 
to address the question of whether service connection is 
warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is required.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Regarding the veteran's claim for service connection for a 
right knee disability, the veteran claims that her right knee 
disorder is related to her service-connected left knee 
disability.  As the veteran has not had a VA examination 
where an examiner has commented conclusively on the potential 
relationship between the two knees, the veteran should be 
afforded such an examination.  It is also noted that the 
veteran sustained trauma to her right knee in service in 
March 1971.  Accordingly, the examiner should also comment on 
the possible relationship between any current right knee 
disorders, and the trauma that the veteran sustained to her 
knee in service.  Schroeder v. West, 212 F. 3d 1265 (Fed. Cir 
2000).  

Regarding the veteran's claim for service connection for 
bilateral carpal tunnel syndrome, a VA treatment record from 
June 1995 shows that the veteran was diagnosed with carpal 
tunnel syndrome.  Although the veteran was afforded VA 
examinations in December 1994 and May 1999, the examiner did 
not comment on the nature and etiology of her carpal tunnel 
syndrome.  Accordingly, the veteran should be afforded a VA 
examination that discusses the nature and etiology of her 
bilateral carpal tunnel syndrome.  The examiner should 
comment on whether her carpal tunnel syndrome is related to 
her service-connected left knee disability, or more 
specifically, whether it is related to her having to use a 
wheelchair.  The examiner should comment on the veteran's 
history of using a wheelchair, and to what degree she had to 
use the wheelchair because of her service-connected left 
knee, and to what degree she had to use the wheelchair for 
her disabilities stemming from her 1991 car accident.  

Regarding the veteran's claim for an increased rating for 
postoperative total knee replacement, status post left 
femoral osteotomy, for the period beginning December 1, 1996, 
her left knee was replaced on October 18, 1995, and 
determined to be 30 percent disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5055.  

At the veteran's May 1999 VA examination, the examiner 
commented that the veteran had partial ankylosis of the left 
knee and significant loss or range of motion.  However, the 
examiner did not describe at what point the veteran's left 
knee was ankylosed, and the criteria in Diagnostic Code 5256 
for ankylosis of the left knee are quite specific.  As the 
Court noted in Massey v. Brown, 7 Vet.App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable criteria.  In view of the Court's instructions 
in Massey, the veteran should be afforded another VA 
examination in which the examiner specifically describes at 
what point the veteran's left knee is ankylosed, if at all.  

In order to get a 60 percent rating under Diagnostic Code 
5055 for knee replacements, the evidence must show that 
following a one year period after the implantation of the 
prosthethis, there are still chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Intermediate degrees of weakness, pain or limitation of 
motion are to be rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5261, or 5262 which provide for 
evaluation of ankylosis of the knee, limitation of extension 
of the knee, and impairment of the tibia and fibula, 
respectively. 38 C.F.R. § 4.71a, Code 5055 (2000).

Also, pursuant to DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
examining physician should note how manifestations such as 
painful motion, weakness, incoordination, and fatigability 
limit functional ability and range of motion of the left 
knee, including during flare-ups.  

Also, when the RO rates the veteran's left knee disability, 
the RO must determine whether the veteran is entitled to 
separate ratings for arthritis and instability of the left 
knee.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 09-98 
(August 14, 1998). 

The veteran has asserted that she should be considered for a 
TDIU under 38 C.F.R. § 4.16.  Accordingly, the examiner 
should specifically comment on the degree to which her left 
knee disability interferes with her inability to work.  

At the veteran's July 1996 hearing, she claimed that she had 
developed a back problem due to the inactivity from her knee.  
This claim for service-connection is inextricably intertwined 
with the veteran's claim for a TDIU.  Holland v. Brown, 6 
Vet.App. 443 (1994).  Accordingly, the RO should take 
appropriate steps to develop and adjudicate this claim.  If 
the claim is not resolved in the veteran's favor, the RO 
should assure that the veteran is afforded an opportunity to 
complete the procedural steps for an appeal, as outlined in 
38 U.S.C.A. § 7105 (West 1991).  After the RO adjudicates the 
aforementioned claims (both those in appellate status and 
those not in appellate status yet), the RO should 
readjudicate the veteran's claim of entitlement to a TDIU 
under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the actions listed 
below.  




1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding her carpal tunnel syndrome, as 
well as both knees that have not already 
been associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should 
specifically answer the following 
questions:

a.  List the diagnoses of all 
current wrist disorders as precisely 
as possible (the examiner should 
specifically state whether or not 
the veteran has carpal tunnel 
syndrome).  

b.  Are any current wrist disorders 
related to the veteran's service-
connected left knee disability?

c.  List the diagnoses of all 
current right knee disorders as 
precisely as possible.





d.  For each current right knee 
disorder, state a medical opinion as 
to the time of initial onset of the 
disorder (the examiner should 
specifically comment on whether any 
right knee disorders are related to 
the trauma which she sustained to 
her right knee in service in March 
1971).  

e.  Are any current right knee 
disorders related to the veteran's 
service-connected left knee 
disability?

The examiner should also answer the 
following questions regarding the 
veteran's left knee:

f.  What is the range of motion of 
the veteran's left knee in terms of 
extension and flexion?

g.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if she does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

h.  Does the veteran have arthritis 
of the left knee?

i.  Does the veteran have ankylosis 
of the left knee?





j.  If the veteran does have 
ankylosis of the left knee, at what 
point in flexion or extension is the 
knee ankylosed?

l.  Does the veteran have chronic 
residuals from her left knee 
replacement consisting of severe 
painful motion or weakness in her 
left knee?

m.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

n.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

o.  The examiner should state a 
medical opinion as to the degree the 
service-connected left knee 
disability, without regard to the 
claimant's nonservice-connected 
disabilities, interferes with the 
claimant's ability to work.

All indicated testing in this regard 
should be 



accomplished.  A complete rationale for 
any opinion expressed must be provided.  
If the examiner can not answer any of the 
above questions, he should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all appropriate VBA Fast Letters, 
as well as any pertinent formal or 
informal guidance provided by the 
Department, including, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  The RO should take whatever steps the 
RO deems appropriate to develop and 
adjudicate the veteran's claim of 
entitlement to service connection for a 
back disability secondary to inactivity 
from her knee disability.  If this claim 
is not resolved in the veteran's favor, 
the RO should assure that the veteran is 
afforded an opportunity to complete the 
procedural steps to appeal the claim to 
the Board.  As outlined in 38 U.S.C.A. 
§ 7105, these steps include providing the 



veteran with an opportunity to file a 
notice of disagreement after he receives 
notice of the decision.  If he files a 
timely notice of disagreement, he must be 
given a statement of the case, and he 
must be afforded an opportunity to submit 
a substantive appeal in response to the 
statement of the case. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for bilateral carpal 
tunnel syndrome and a right knee 
disability, as well as an increased 
rating for a postoperative total knee 
replacement, status post left femoral 
osteotomy from 30 percent for the period 
beginning December 1, 1996.  The RO 
should also address the issue of 
entitlement to a TDIU.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, she should 
be furnished a Supplemental Statement of 
the Case which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



